UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      06/03/2021

 PHILLIP TROY CHRISTY, et al.,

                                 Plaintiffs,            ORDER SCHEDULING PRE-TRIAL
                                                               CONFERENCE
                   -against-
                                                               20-CV-2715 (KHP)

 JEFF ALAN THOMPSON, et al.,

                                 Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

       A Pre-Trial Conference in this matter is hereby scheduled for Friday, June 11, 2021 at

11:00 a.m. Counsel for the parties are directed to call Judge Parker’s AT&T conference line at

the scheduled time. Please dial (866) 434-5269; access code 4858267.


          SO ORDERED.

 Dated:   June 3, 2021
          New York, New York

                                                             KATHARINE H. PARKER
                                                         United States Magistrate Judge
